                Case 2:21-cr-00020-RAJ Document 21 Filed 03/17/21 Page 1 of 3




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          NO. CR21-020 RAJ
11
                            Plaintiff,
12
13                                                       DISCOVERY PROTECTIVE ORDER
                       v.
14
      JUSTICE EMANUEL B. GALLOWAY,
15
                            Defendant.
16
17         This matter, having come to the Court’s attention on the Stipulation for Entry of a
18 Discovery Protective Order submitted by the United States of America and Defendant
19 Justice Galloway, and the Court, having considered the motion, and being fully advised
20 in this matter, hereby enters the following PROTECTIVE ORDER:
21         1.      Protected Material
22         The following documents and materials are deemed Protected Material. The
23 United States will make available copies of the Protected Materials, including those filed
24 under seal, to defense counsel to comply with the government’s discovery obligations.
25 Possession of copies of the Protected Materials is limited to the attorneys of record, and
26 investigators, paralegals, law clerks, experts, and assistants for the attorneys of record
27 (hereinafter collectively referred to as members of the defense team). This category of
28 Protected Materials will be marked and labeled as “Protected Material”:

     DISCOVERY PROTECTIVE ORDER - 1                                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Galloway, CR21-020
                                                                                SEATTLE, WA 98101
                                                                                  (206) 553-7970
                 Case 2:21-cr-00020-RAJ Document 21 Filed 03/17/21 Page 2 of 3




 1                  a.    Forensic interview of minor victim, MV1; and
 2                  b.    Personal identifying information concerning MV1.
 3          2.      Scope of Review of Protected Material
 4          Defense attorneys of record and members of the defense team may display and
 5 review the Protected Material with the Defendant. The attorneys of record and members
 6 of the defense team acknowledge that providing copies of the Protected Material to the
 7 Defendant and other persons is prohibited and agree not to duplicate or provide copies of
 8 Protected Material to the Defendant and other persons.
 9          3.      Consent to Terms of Protective Order
10          The provisions of the protective order shall apply to all members of the defense
11 team, including but not limited to other attorneys, contract attorneys, investigators, legal
12 assistants, interns, experts, and paralegals. It is the responsibility of defense counsel to
13 ensure that all members of the defense team understand the restrictions of the protective
14 order and understand that they are required to abide by those restrictions.
15          4.      Parties’ Reciprocal Discovery Obligations
16          Nothing in this order should be construed as imposing any discovery obligations
17 on the government or the defendant that are different from those imposed by case law and
18 Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal Rules.
19          5.      Filing of Protected Material
20          Any Protected Material that is filed with the Court in connection with pre-trial
21 motions, trial, sentencing, or other matter before this Court, shall be filed under seal and
22 shall remain sealed until otherwise ordered by this Court. This does not entitle either
23 party to seal their filings as a matter of course. The parties are required to comply in all
24 respects to the relevant local and federal rules of criminal procedure pertaining to the
25 sealing of court documents.
26 ///
27 ///
28 ///

     DISCOVERY PROTECTIVE ORDER - 2                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Galloway, CR21-020
                                                                                 SEATTLE, WA 98101
                                                                                   (206) 553-7970
                Case 2:21-cr-00020-RAJ Document 21 Filed 03/17/21 Page 3 of 3




1          6.      Non-termination
2          The provisions of this Order shall not terminate at the conclusion of this
3 prosecution.
4
5          DATED this 17th day of March, 2021.
6
7                                                    A
8                                                    The Honorable Richard A. Jones
9                                                    United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DISCOVERY PROTECTIVE ORDER - 3                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Galloway, CR21-020
                                                                               SEATTLE, WA 98101
                                                                                 (206) 553-7970
